 



Exhibit 10.01
SILICON IMAGE, INC.
TRANSITIONAL EMPLOYMENT AND SEPARATION AGREEMENT
     This Transitional Employment and Separation Agreement (“Agreement”) is
entered into as of April 5, 2007, by and between Robert Freeman (“Employee”) and
Silicon Image, Inc. (“Company”) (collectively referred to as the “Parties”).
RECITALS
     WHEREAS, Employee has been employed by the Company as its Chief Financial
Officer pursuant to the offer letter by and between Employee and the Company
dated November 8, 2005 (the “Offer Letter”);
     WHEREAS, Employee wishes to retire from employment with the Company
following a transitional period of employment, and the Parties wish to agree
upon the terms and conditions applicable to such transitional period of
employment and upon Employee’s termination of employment with the Company;
     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
AGREEMENT
     1. Transitional Employment. Employee shall continue in active full-time
employment with the Company for the “Transitional Period”, which shall commence
on April 5, 2007 (the “Transitional Date”) and which shall continue until
September 30, 2007, unless earlier terminated for “Cause” (as hereinafter
defined) or extended by the mutual agreement of the Parties (in any case, the
“Termination Date”).
     2. Resignation of Titles and Positions. Effective as of the Termination
Date, Employee will retire from employment with the Company, and, if requested
earlier by the Company during the Transitional Period, relinquish all titles and
positions then held by Employee with the Company or any subsidiary of the
Company.
     3. Compensation and Benefits During Transitional Period. During the
Transitional Period, Employee will continue to receive payment of his current
base salary and will continue to participate in applicable Company employee
benefit plans to the extent of his participation and on the terms and conditions
in effect immediately prior to the commencement of the Transitional Period.
During the Transitional Period, Employee’s stock options will continue to vest
in accordance with their terms, provided, however, that Employee shall not
receive any additional options or other rights to purchase shares of the
Company’s common stock (except for shares acquired in connection with
participation under the Company’s Employee Stock Purchase Plan) following the
Transitional Date.

 



--------------------------------------------------------------------------------



 



     4. Payments and Benefits.
          (a) Accrued Payments and Benefits. Upon the termination of Employee’s
employment with the Company for any reason, the Company shall pay to Employee
all amounts and benefits that have accrued or were earned but remain unpaid
through the Termination Date in respect of salary and unreimbursed expenses,
including accrued and unused vacation.
          (b) Separation Payments. Upon the conclusion of the Transitional
Period, and subject to Employee’s delivery to the Company of a signed general
release of claims in favor of the Company, in a form acceptable to the Company,
which shall be substantially in the form attached hereto as Exhibit 1 (the
“Release”), following expiration of the statutory rescission period without any
rescission of the Release the Company will provide Employee with the Severance
Payments (as defined in the Offer Letter), on the terms and conditions set forth
in the Offer Letter.
Notwithstanding the foregoing, Employee acknowledges and agrees that in the
event that the Company terminates Employee’s employment for Cause (as defined in
the Offer Letter and as determined in its sole discretion by the Board acting in
good faith) or Employee resigns for any reason, Employee will not be entitled to
the Severance Payments.
          (c) Company Stock Options.
               (i) Vested Options. Employee shall have that period of time
following the Termination Date specified in the governing written stock option
agreement to exercise any options to purchase shares of the Company’s common
stock (“Options”) which are vested, outstanding and not exercised as of the
Termination Date, including any Options the vesting of which is accelerated as
part of the Severance Payments on the terms and conditions set forth in the
Offer Letter.
               (ii) Unvested Options. Any Options which remain unvested as of
the Termination Date (excluding any Options the vesting of which is accelerated
as part of the Severance Payments) shall expire effective as of the Termination
Date.
          (d) Benefits. Employee’s health insurance benefits will cease on the
Termination Date, subject to Employee’s eligibility and timely election to
continue group health coverage under COBRA, in which case Employee will be
responsible for the payment of all further COBRA premiums (except as provided
under Section 4(b) above). The Parties acknowledge and agree that, as part of
the Severance Payments and on the terms and conditions set forth herein and in
the Offer Letter, the Company shall pay Employee’s COBRA insurance premiums
should Employee timely elect to continue group health coverage under COBRA, for
up to six (6) months following the Termination Date to the extent that covered
persons remaining eligible for such coverage. Employee’s participation in all
other employee benefits and incidents of employment will cease on the
Termination Date. Employee will cease accruing employee benefits, including, but
not limited to, vacation time and paid time off, as of the Termination Date.
     5. No Mitigation Required. The parties agree that some of the payments and
benefits provided to Employee under the Offer Letter, as referenced in
Section 4, are over and above anything owed to Employee by law and, pursuant to
the terms of the Offer Letter, are offered in exchange for and conditioned upon
Employee’s execution of the Release. Employee shall not be

 



--------------------------------------------------------------------------------



 



required to seek other employment or to attempt in any way to reduce amounts
payable to him pursuant to this Agreement. Further, the amount of benefits
provided under this Agreement shall not be reduced by any compensation earned by
or other benefits provided to Employee as a result of employment by another
employer following the Termination Date.
     6. Confidential Information. During the Transitional Period and following
the Termination Date, Employee shall continue to maintain the confidentiality of
all confidential and proprietary information of the Company and shall continue
to comply with the terms and conditions of the Employee Inventions and
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his/her possession to the Company on the Termination Date.
     7. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.
     8. Non-Solicitation. Employee agrees that for a period of eighteen
(18) months immediately following the Termination Date, Employee shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, or take away employees of the
Company, either for him/herself or any other person or entity. Employee further
agrees not to otherwise interfere with the relationship of the Company or any of
its subsidiaries or affiliates with any person who, to the knowledge of
Employee, is employed by or otherwise engaged to perform services for the
Company or its subsidiaries or affiliates (including, but not limited to, any
independent sales representatives or organizations) or who is, or was within the
then most recent prior twelve-month period, a customer or client of the Company,
or any of its subsidiaries.
     9. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement except
as specifically set forth herein.
     10. Post-Termination Assistance. Following the Termination Date, and upon
reasonable notice, Employee shall provide such information and assistance to the
Company as may reasonably be requested by the Company in connection with any
audit, governmental investigation or litigation in which it or any of its
subsidiaries is or may become a party; provided that (i) the Company agrees to
reimburse Employee for any related out-of-pocket expenses, including travel
expenses, and (ii) any such assistance may not unreasonably interfere with
Employee’s then-current employment.
     11. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums to Employee
under the terms of this Agreement or the Offer Letter. Employee agrees and
understands that he is responsible for payment, if any, of local, state and/or
federal taxes on the sums paid hereunder by the Company and any penalties or
assessments thereon and that all such sums shall be paid less all applicable
withholdings and

 



--------------------------------------------------------------------------------



 



deductions. Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of Employee’s failure to pay federal or state
taxes or damages sustained by the Company by reason of any such claims,
including reasonable attorneys’ fees.
     12. Arbitration. The parties agree that any controversy or claim arising
out of or relating to this Agreement, or the breach thereof, shall be submitted
to the American Arbitration Association (“AAA”) and that a neutral arbitrator
will be selected in a manner consistent with its National Rules for the
Resolution of Employment Disputes. The arbitration proceedings will allow for
discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes (the “Rules”). All arbitration proceedings
shall be conducted in Santa Clara County, California.
     Except as provided by the Rules, arbitration shall be the sole, exclusive
and final remedy for any dispute between Employee and the Company. Accordingly,
except as provided for by the Rules, neither Employee nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration. The Parties expressly waive any entitlement to have such
controversies decided by a court or a jury. In addition to the right under the
Rules to petition the court for provisional relief, Employee agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement in particular Section 6 of this
Agreement.
     13. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his/her own behalf
and on behalf of all who might claim through him/her to bind them to the terms
and conditions of this Agreement.
     14. No Representations. The Parties represent that each has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     15. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
     16. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Offer Letter (to the extent set forth
herein), the Employee Inventions and Confidentiality Agreement, the agreements
governing the Options or any shares of restricted Company stock (including the
equity compensation plan under which such Options or such stock were granted)
and any right to

 



--------------------------------------------------------------------------------



 



indemnification Employee has pursuant to any indemnification agreement between
Employee and Company.
     17. Public Filing. Employee and the Company understand and agree that this
Agreement will need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected.
     18. Code Section 409A. If any payments or benefits due under this Agreement
would subject Employee to any penalty tax imposed under Section 409A of the
Internal Revenue Code of 1986, as amended, if such payments and benefits were
made at the time as contemplated herein, then the Parties agree to cooperate
with each other and to take reasonably necessary steps to avoid the imposition
of any such penalty tax.
     19. No Waiver. The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
     20. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party.
     21. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.
     22. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
     23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     24. Successors and Assigns. This Agreement, and any and all rights, duties,
and obligations under this Agreement, will not be assigned, transferred,
delegated, or sublicensed by Employee without the Company’s prior written
consent.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

            Silicon Image, Inc.
    Dated: April 5, 2007  By   /s/ Steve Tirado         Steve Tirado       
Chief Executive Officer        Robert Freeman, an individual
    Dated: April 5, 2007  /s/ Robert Freeman       Robert Freeman             

[Signature Page to Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
GENERAL RELEASE OF ALL CLAIMS
1. This General Release of All Claims (hereinafter “Agreement”) is entered into
between Robert Freeman (hereinafter “Employee”) and by Silicon Image, Inc.
(hereinafter the “Company”).
2. WHEREAS, Employee has been employed by the Company; and
     WHEREAS Employee and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Employee’s employment
by the Company and the termination thereof;
     NOW THEREFORE, in consideration for the mutual promises and undertakings of
the parties as set forth below, Employee and the Company hereby enter into this
Agreement.
3. Consideration. In consideration of the payments and benefits offered to
Employee by the Company pursuant to the Transitional Employment and Separation
Agreement by and between Employee and the Company dated April 5, 2007, and in
connection with the termination of Employee’s employment, Employee agrees to the
following general release (the “Release”).
4. General Release of Claims.
     (a) In further consideration for the payment and undertakings described
above, to the fullest extent permitted by law, Employee, individually and on
behalf of his/her attorneys, representatives, successors, and assigns, does
hereby completely release and forever discharge the Company, its affiliated and
subsidiary corporations, and its and their shareholders, officers and all other
representatives, agents, directors, employees, successors and assigns, from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Employee may now have,
or has ever had, against them arising from or in any way connected with the
employment relationship between the parties, any actions during the
relationship, or the termination thereof. This release covers all statutory,
common law, constitutional and other claims, including but not limited to, all
claims for wrongful discharge in violation of public policy, breach of contract,
express or implied, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, discrimination, any tort, personal injury, or
violation of statute including but not limited to Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the California Fair Employment and Housing Act, which Employee may now
have, or has ever had. The parties agree that any past or future claims for
money damages, loss of wages, earnings and benefits, both past and future,
medical expenses, attorneys’ fees and costs, reinstatement and other equitable
relief, are all released by this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) Employee and the Company do not intend to release claims that Employee
may not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code section 2802.
     (c) To the fullest extent permitted by law, any dispute regarding the scope
of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.
5. Waiver of Unknown Claims. Employee has read or been advised of Section 1542
of the Civil Code of the State of California, which provides as follows:
     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
     Employee understands that Section 1542 gives him/her the right not to
release existing claims of which s/he is not now aware, unless s/he voluntarily
chooses to waive this right. Having been so apprised, s/he nevertheless hereby
voluntarily elects to and does waive the rights described in Section 1542, and
elects to assume all risks for claims that now exist in his/her favor, known or
unknown.
6. Non-Admission. It is understood and agreed that this is a compromise
settlement of a disputed claim or claims and that neither this Agreement itself
nor the furnishing of the consideration for this Agreement shall be deemed or
construed as an admission of liability or wrongdoing of any kind by the Company.
7. Covenant Not to Sue.
     (a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Employee pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which s/he may now have, has ever had, or may in the future have
against the Company and/or any officer, director, employee or agent of the
Company, which is based in whole or in part on any matter covered by this
Agreement.
     (b) Nothing in this paragraph shall prohibit Employee from filing a charge
or complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However, Employee understands and agrees that,
by entering into this agreement, s/he is releasing any and all individual claims
for relief, and that any and all subsequent disputes between the Company and
Employee shall be resolved in arbitration.

 



--------------------------------------------------------------------------------



 



     (c) Nothing in this Agreement shall prohibit or impair Employee or the
Company from complying with all applicable laws, nor shall this Agreement be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.
8. Waiver of Right to Reemployment. Employee agrees that s/he will not be
entitled to any further employment with the Company. S/he therefore waives any
claim now or in the future to other employment or reemployment with the Company,
or any of its related entities, and agrees that s/he will not apply for nor
accept employment with the Company or any of its related entities in the future.
9. Nondisparagement. Employee agrees that s/he will refrain from making any
adverse, derogatory or disparaging statements about the Company, its board of
directors, officers, management, practices or procedures, or business operations
to any person or entity. Nothing in this paragraph shall prohibit Employee from
providing truthful information in response to a subpoena or other legal process.
10. Return of Company Property; Obligation to Protect Proprietary Information.
To the extent Employee has not already done so, s/he agrees to return to the
Company all Company property, including but not limited to the files and
documents, whether electronic or hardcopy, and whether in Employee’s possession
or under his/her control. Employee also understands that whether s/he signs this
Agreement or not, s/he must maintain the confidentiality of Company trade
secrets, confidential and/or proprietary information (“Proprietary
Information”), and not make use of any Proprietary Information on behalf of
anyone.
11. Acknowledgement of Representation or Opportunity to be Represented by
Counsel; Attorneys’ Fees. Employee acknowledges that s/he has been or had the
opportunity to be represented by counsel in the negotiation and preparation of
this Agreement. The parties further agree that each party will be responsible
for his/her or its own attorney’s fees and costs incurred in connection with
this Agreement.
12. Arbitration. Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s Proprietary Information,
the parties agree to arbitrate any and all disputes or claims arising out of or
related to the validity, enforceability, interpretation, performance or breach
of this Agreement, whether sounding in tort, contract, statutory violation or
otherwise, or involving the construction or application or any of the terms,
provisions, or conditions of this Agreement. Any arbitration may be initiated by
a written demand to the other party. The arbitrator’s decision shall be final,
binding, and conclusive. The parties further agree that this Agreement is
intended to be strictly construed to provide for arbitration as the sole and
exclusive means for resolution of all disputes hereunder to the fullest extent
permitted by law. The parties expressly waive any entitlement to have such
controversies decided by a court or a jury.
13. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of California.
14. Savings Clause. Should any of the provisions of this Agreement be determined
to be invalid by a court, arbitrator, or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. Specifically, should a

 



--------------------------------------------------------------------------------



 



court, arbitrator, or agency conclude that a particular claim may not be
released as a matter of law, it is the intention of the parties that the general
release, the waiver of unknown claims, and the covenant not to sue above shall
otherwise remain effective to release any and all other claims.
15. Complete and Voluntary Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Employee expressly
warrants that s/he has read and fully understands this Agreement; that s/he has
had the opportunity to consult with legal counsel of his/her own choosing and to
have the terms of the Agreement fully explained to him/her; that s/he is not
executing this Agreement in reliance on any promises, representations or
inducements other than those contained herein; and that s/he is executing this
Agreement voluntarily, free of any duress or coercion.
16. Modification. No modification, amendment or waiver of any provision of this
Agreement shall be effective unless in writing signed by Employee and an
authorized representative of the Company.
17. Notice and Revocation Period. Employee acknowledges that the Company advised
him/her to consult with an attorney prior to signing this Agreement; that s/he
understands that s/he has twenty-one (21) days in which to consider whether s/he
should sign this Agreement; and that s/he further understands that if s/he signs
this Agreement, s/he will be given seven (7) days following the date on which
s/he signs this Agreement to revoke it and that this Agreement will not be
effective until after this seven-day period has expired without revocation by
him/her.
18. Effective Date. This Agreement is effective on the eighth (8th) day after
Employee signed it and without revocation by him/her.

             
 
  Dated:        
 
           
 
          For Silicon Image, Inc.
 
           
 
  Dated:        
 
           
 
          Robert Freeman

 